                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

JP Mac Properties,               )              Case No. 6:19-cv-00950-DCC
                                 )
                 Plaintiff,      )
                                 )
v.                               )                         ORDER
                                 )
Kristen Oglesby,                 )
                                 )
                 Defendant.      )
________________________________ )

      This matter is before the Court on Defendant’s Petition of Removal. ECF No. 1.

In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this

matter was referred to United States Magistrate Judge Jacquelyn D. Austin for pre-trial

proceedings and a Report and Recommendation (“Report”).           On April 4, 2019, the

Magistrate Judge issued a Report recommending that this action be remanded. ECF No.

7. The Magistrate Judge advised the parties of the procedures and requirements for filing

objections to the Report and the serious consequences if he failed to do so. Neither party

filed objections, and the time to do so has passed.

                                  LEGAL STANDARD

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or
modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                        ANALYSIS

         As explained in the Report, this matter arises from a state court eviction action.

ECF No. 7 at 1. The Report recommends remand of the action because this Court does

not have subject matter jurisdiction over the claims in this case either through diversity or

as a result of a federal question. After considering the record in this case, the applicable

law, and the Report of the Magistrate Judge, the Court finds no clear error and agrees

with the Report’s recommendation; accordingly, the Court adopts the Report by reference

in this Order.

                                      CONCLUSION

         The Petition is DENIED and this action is REMANDED to the State Magistrate

Court.

         IT IS SO ORDERED.

                                                         s/Donald C. Coggins, Jr.
                                                         United States District Judge
May 13, 2019
Spartanburg, South Carolina


                                             2
                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                            3
